 1   HUNTER PYLE, SBN 191125
     TANYA P. TAMBLING, SBN 262979
 2   HUNTER PYLE LAW
     428 Thirteenth Street, 11th Floor
 3   Oakland, California 94612
     Telephone: (510) 444-4400
 4   Facsimile: (510) 444-4410
     hunter@hunterpylelaw.com, ttambling@hunterpylelaw..com
 5
     Attorneys for Plaintiff
 6   BARBARA PERRY
 7   [Additional Counsel on the Next Page]
 8
                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
     BARBARA PERRY,                                CASE NO.:      3:17-cv-03502-JST
11                                                                18-cv-02664-JST
                  Plaintiff,
12
           vs.                                     JOINT STIPULATION AND
13                                                 [PROPOSED] ORDER TO CONDUCT
                                                   THE DEPOSITION OF RYAN
14                                                 JACOBSON AFTER THE
                                                   DISCOVERY CUT-OFF
15
     PERDUE FOODS, LLC and COLEMAN                 Complaint filed: June 16, 2017
16   NATURAL FOODS, LLC,                           Trial date:      June 10, 2019

17                Defendants.
18

19

20

21

22

23

24

25

                                 PERRY v. PERDUE FOODS, LLC, et al.
      JOINT STIPULATION AND [PROPOSED] ORDER TO CONDUCT THE DEPOSITION OF RYAN JACOBSON
                                  AFTER THE DISCOVERY CUT-OFF
                                             -1-
     ALEX G. TOVARIAN, SBN 264547
 1
     LAW OFFICES OF ALEKSEY G. TOVARIAN
 2   50 California Street, Ste. 3325
     San Francisco, CA 94111
 3
     Telephone: (415) 984-9990
 4   Facsimile: (415) 520-5830
     tovarianlaw@gmail.com
 5
     Attorneys for Plaintiff
 6   BARBARA PERRY
 7
     MICHAEL A. HOOD, SBN 71258
 8   ERIN W. KENDRELLA, SBN 273504
     JACKSON LEWIS P.C.
 9
     200 Spectrum Center Drive, Ste. 500
10   Irvine, CA 92618
     Telephone: (949) 885-1360
11   Facsimile: (949) 885-1380
12   michael.hood@jacksonlewis.com, erin.kendrella@jacksonlewis.com

13   Attorneys for Defendant
14
     PERDUE FOODS LLC dba Coleman Natural Foods
     (erroneously sued as Coleman Natural Foods, LLC)
15

16

17

18

19

20

21

22

23

24

25

                                 PERRY v. PERDUE FOODS, LLC, et al.
      JOINT STIPULATION AND [PROPOSED] ORDER TO CONDUCT THE DEPOSITION OF RYAN JACOBSON
                                  AFTER THE DISCOVERY CUT-OFF
                                             -2-
 1         Plaintiff BARBARA PERRY (“Plaintiff”) and Defendant PERDUE FOODS LLC
 2   dba Coleman Natural Foods (erroneously sued as Coleman Natural Foods, LLC)
 3   (“Defendant”), by and through their counsel of record, hereby jointly stipulate that the
 4   deposition of Ryan Jacobson may be conducted after the December 14, 2018, discovery
 5   cut-off, due to his unavailability.
 6         On October 25, 2018, defense counsel spoke with Ryan Jacobson about the
 7   possibility of his deposition. At this time, Mr. Jacobson informed defense counsel that he
 8   currently resides in Portland, Oregon. Mr. Jacobson further informed defense counsel
 9   that he would make himself available for his deposition the week of December 10, 2018.
10   Therefore, the Parties agreed and stipulated to conducting his deposition on December
11   12, 2018. (See Docket Number 48: Joint Stipulation and Order for Deposition Schedule
12   and 30(b)(6) Topics.)
13         However, on November 9, 2018, defense counsel spoke again with Mr. Jacobson
14   and he explained that he was not available for his deposition the week of December 10,
15   2018, because of a family obligation. Furthermore, Mr. Jacobson conveyed that it would
16   be very difficult to schedule time for his deposition anytime between now and December
17   14, 2018, because he has previously scheduled work trips to Ohio and Los Angeles, along
18   with the Thanksgiving holiday during this time. Therefore, Mr. Jacobson requested for
19   his deposition to be conducted after January 1, 2019, on a mutually agreeable date for
20   him and the Parties.
21         As Mr. Jacobson is unavailable prior to the December 14, 2018, discovery cut-off,
22   the Parties agree and stipulate that Mr. Jacobson’s deposition may be conducted after
23   December 14, 2018. The parties further agree that Mr. Jacobson’s deposition subpoena
                                                                                          S DISTRICT
                                                                                        TE           C
24   may be served on defense counsel by email.                                       TA
                                                                                                         O
                                                                                  S




                                                                                                          U
                                                                                 ED




                                                                                                           RT




                                                                                                    ERED
                                                                             UNIT




25                                                                                           O ORD
                                                                                      IT IS S
                                                  Dated: November 13, 2018
                                                                                                              R NIA




                                                                                             ar
                                                                                    n S. Tig
                                                                             NO




                                 PERRY v. PERDUE FOODS, LLC, et al.
                                                                           Judge Jo
                                                                                                             FO
                                                                              RT




      JOINT STIPULATION AND [PROPOSED] ORDER TO CONDUCT THE DEPOSITION OF RYAN JACOBSON
                                                                                                             LI




                                                                        ER
                                                                                 H




                                                                                                         A




                                  AFTER THE DISCOVERY CUT-OFF                                   C
                                                                                       N                 F
                                                  -3-                                      D IS T IC T O
                                                                                                 R
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3

 4   DATED: November 13, 2018          /s/
                                       Tanya Tambling
 5
                                       Attorney for Plaintiff
 6

 7
     DATED: November 13, 2018          /s/
 8                                     Erin Kendrella
                                       Attorney for Defendant
 9
     IT IS SO ORDERED.
10

11
     Dated:                            __________________________
12
                                       Hon. Jon S. Tigar
13
                                       United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

                                PERRY v. PERDUE FOODS, LLC, et al.
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONDUCT THE DEPOSITION OF RYAN JACOBSON
                                 AFTER THE DISCOVERY CUT-OFF
                                            -4-
